Citation Nr: 1505863	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for kidney cancer, to include as due to exposure to herbicides, asbestos, and/or mustard gas.

4.  Entitlement to service connection for a left adrenal mass, diagnosed as metastatic renal cell carcinoma.

5.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from August 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to service connection for a lung disorder, claimed as "spots on the lungs," to include as due to exposure to herbicides, asbestos, and/or mustard gas, has been raised by the record in a June 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), although a VCAA letter was issued in October 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran's original claim for service connection was received in December 2009.  In the space asking when each disability began, he wrote, "Jan[uary] 1980" for bilateral hearing loss and for ringing in his ears and indicated that he had not been treated for hearing loss or tinnitus by any medical facility or doctor.  However, during a June 2010 VA audiology examination, he reported that the onset of his bilateral hearing loss occurred before or during military service.  The examiner commented on this discrepancy in rendering a nexus opinion.  In September 2010 correspondence received after the claims were denied, the Veteran stated he "did not tell [the VA] examiner that [he] noted the hearing and tinnitus in 1980, but that it had worsened since 1980."

The Board finds credible and persuasive the Veteran's report of January 1980 as the date of perceived onset of hearing loss and tinnitus.  In light of these findings, the AOJ should return the entire claims file to the audiologist who performed the June 2010 examination, if available, for a supplemental medical opinion as to whether there is a medically sound basis for attributing the hearing loss and tinnitus first perceived in January 1980 to acoustic trauma during military service.  In this regard, the Board finds the Veteran's claimed daily noise exposure from artillery, small arms and exploding munitions is consistent with his duties as wireman in service.  As such, in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).

Kidney Cancer and Left Adrenal Mass

The evidence of record establishes that the Veteran was diagnosed with renal cell carcinoma or kidney cancer in 2005, and September 2009 imaging reports revealed a left adrenal mass, which was diagnosed as metastatic renal cell carcinoma after a biopsy.  The Veteran initially claimed that these disabilities were due to presumed exposure to Agent Orange or other herbicides during his confirmed service in the Republic of Vietnam.  He also indicated in his December 2009 claim that he was exposed to asbestos and mustard gas during service but did not have a current disability associated with either claimed exposure.  The RO requested additional information regarding the claimed military exposure to asbestos and mustard gas in January and July 2010 letters, respectively; however, the Veteran did not respond.  

In September 2010 correspondence, the Veteran specified that he believed his kidney cancer was due to asbestos or possibly mustard gas exposure during his service in Vietnam.  An October 2010 statement of the case (SOC) reflects that the AOJ considered "service connection for asbestos exposure," but did not consider the Veteran's contention that his kidney cancer was due to asbestos or mustard gas exposure.  The AOJ should consider the Veteran's specific claim that kidney cancer resulted from asbestos and/or mustard gas exposure and complete any necessary development on remand. 

Additionally, the service connection claim for a left adrenal mass, which is shown by medical evidence of record to be metastatic renal cell carcinoma, remains intertwined with the claim for service connection for kidney cancer, which is a subject of the present appeal and remand.  Therefore, adjudication of the claim for a left adrenal mass must await adjudication of the kidney cancer claim.

Ischemic Heart Disease

An additional VA examination is warranted for the claimed ischemic heart disease disability.  The RO denied the claim because VA and private medical evidence of record did not reveal a current ischemic heart disease disability.  However, recent VA treatment records appear to show conflicting information as to whether a current disability exists.  The assessment from a June 2014 pre-operative cardiology consultation included hypertension with no active cardiac condition found.  In comparison, a pre-operative anesthesia note from the next day described a graded exercise (treadmill) test as inconclusive, indicating that a nonspecific finding of the test likely represented myocardial infarction.  The AOJ should arrange for an additional VA ischemic heart disease examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2014. 

2.  Provide the entire claims file, including a complete copy of this Remand to the VA audiologist who conducted the June 2010 examination for a supplemental opinion, or to another VA audiologist if the June 2010 examiner is unavailable.  

After reviewing the claims file, including the reported history of pre-service, in-service, and post-service noise exposure detailed in the June 2010 VA examination report, the audiologist should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus is related to conceded noise exposure during military service.  In so opining, the reviewing audiologist shall accept the following as fact: (a) January 1980 as the date of perceived onset of hearing loss and tinnitus; and (b) in-service acoustic trauma from daily exposure to artillery, small arms and exploding munitions.  

A medical analysis and explanation must be included with the audiologist's opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Consider and address the Veteran's September 2010 assertions that his kidney cancer diagnosed in 2005 was due to exposure to asbestos and/or mustard gas during military service.  Complete any necessary development outlined for asbestos-related claims and mustard gas-related claims pursuant to relevant provisions of the M21-1MR Adjudication Procedures Manual.  Regarding the claimed asbestos exposure during service, the Board also notes that during the June 2010 VA audiology examination, the Veteran reported working in construction for four years prior to military service, which is documented in his existing service personnel records, and working in construction in a salvage yard after service.

4.  After the development in item (1) is completed, arrange for a VA examination by a cardiologist to determine the nature and etiology of any heart disease. The claims file and a copy of this remand must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed and the results of such must be included in the examination report.

After examining the Veteran, the cardiologist should:
(a) Determine whether Veteran has current ischemic heart disease; and
(b)  For any other heart disease diagnosed, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disease is related to military service, including the presumed exposure to herbicides therein.

A medical analysis and explanation must be included with the cardiologist's opinions.

5.  After undertaking any other development deemed appropriate, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






